Detailed Action
	The communications received 06/20/2022 have been filed and considered by the Examiner. Claims 1-25 are pending, claims 18-25 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/20/2022.
Applicant's election with traverse of claims 1-17 in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that:
Groups I and III are not distinct because the function groove can receive a second component for a soldering process [pg. 2]
Groups I and IV are not distinct because the functional groove by being provided with a first and second side wall must be embossed according to the specification [pg. 2]
Groups I and II are not distinct because group I can be used in a soldering or adhesive process. 
Groups II and III are not distinct because “a” may be interpreted as one or more support grooves. 
Groups III and IV are not distinct because group IV‘s substance-to-substance bond “may in particular be a solder and/or adhesive”. 
 This is not found persuasive because:
As for argument A, the Examiner respectfully disagrees and that the key language of distinctness is that “the process as claimed can be used to make another and materially different product” the product of group III requires that the substance to substance bond be soldering whereas the product of group I makes no such requirement and as such can produce a “materially different product”
As for argument B, the Examiner respectfully disagrees as a first and second side wall does not suggest to the ordinary artisan that such a structure must be formed via embossing, especially as additive measures exist to create such features. 
As for argument C, the Examiner respectfully disagrees and notes the key language of distinctness “the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect”. As group I does not explicitly require the solder and adhesive especially since the phrasing of claim 2 includes “during a soldering process” or “during an adhesive process” which means the functional groove can merely be present and not used as the adhesive or soldering bond, a completely distinct mode of operation, function, and effect can be achieved by group I that cannot be achieved by group II. 
As for argument D, the Examiner respectfully disagrees as even should “a” include the plural, it also allows for the singular which group III does not. As the key language of distinctness includes “the process as claimed can be used to make another and materially different product” a materially different product, one which only has a single support groove, can be made. 
As for argument E, the Examiner respectfully disagrees and notes the key language of distinctness “the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect”. As group IV does not explicitly require the solder and adhesive especially since the solder and adhesive were removed as of the most recent amendment filed 03/17/2020, the device of group IV can disinclude solder and adhesive thereby achieving a “materially different design, mode of operation, function, or effect”. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17  are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta et al (US 2006/0115323) hereinafter COP in view of Takayama (US 4,684,426) hereinafter TAK.
As for claim 1, COP teaches a method for joining a component and a second component where the component has at least a first surface portion and a second surface portion located opposite to one another and spaced apart from one another, the method comprising [see modified Figure 10 below]:


    PNG
    media_image1.png
    386
    475
    media_image1.png
    Greyscale

a first support groove into the component at least in some sections at the first surface portion,

a functional groove into the component at the first surface portion,
Wherein the functional groove is arranged spaced apart from the first support groove at least in some sections [see modified Figure 10 above], and
Wherein the functional groove includes forming the functional groove for partially receiving a second component (a joining surface which comprises a different material) for a substance-to-substance bond [0097-98].
COP further teaches that the product forms sealing engagements especially around the grooved portions (hermetic sealing) [0097].

COP does  not teach embossing to form these grooves. 
TAK teaches the production of a product that forms sealing engagements (a container cap) in which the sealing elements and mark are formed by embossing and creating grooves [Abstract; col. 1 l. 40-53; col. 4 l. 13-46]. TAK teaches that creating the grooves via embossing is a manner of manufacturing that is simplified and reduces equipment cost [col. 1 l. 40-45].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have embossed the grooves of COP as taught by TAK in order to employ a manner of manufacturing that is simplified and reduces equipment cost. As both COP and TAK pertain to sealing elements, one of ordinary skill in the art would have expected success in the combination. 

As for claim 2, COP/TAK teaches claim 1 and further teaches that one alternative hermetic seal would be produced by using the central groove as the functional groove and would have the second component be a compression seal material [COP: Fig. 17; #306; 0123-124]. In this arrangement the functional groove and support grooves would be as follows in the modified figure 10 of COP below:
 


    PNG
    media_image2.png
    386
    401
    media_image2.png
    Greyscale

In the manner above it is understood that all grooves would be embossed. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional compression seal material to the groove between the tongues as this would have amounted to a simple combination of elements (sealing portion with sealing material) according to known methods (the addition of material which will be used to seal). The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

As for claim 3, COP/TAK teaches claim 1 and further teaches that the functional groove is employed for soldering (welding with an additional component) [COP: 0016; 0054; 0098; 0106].

As for claim 4, COP/TAK teaches claim 1 and further that due to how the embossing is performed (via a stamp) that the formation of the support grooves would also aid in the prevention of the flow of material of any jutting out portion (as the material being pressed between the embossing elements would aid in the preventing of other material from flowing) [TAK: Fig. 4 #33; col. 3 l, 36-50].

As for claim 5, COP/TAK teaches claim 1 and it is understood that each of the jutting portions of TAK would correspond to a respective groove formed in the combination of COP/TAK. Therefore for the formation of features, each jutting portion would qualify as its own embossing tool portion and there would be at least three. As for the reduction of material flow, see claim 4.

As for claim 6, COP/TAK teaches claim 5 and as the embosser is sufficiently a stamp, the embossing tools would be in their respective grooves during the formation of each of the other grooves. 

As for claim 7, COP/TAK teaches claim 1 and that the grooves are aligned essentially parallel to one another [see claim 1].

As for claim 8, COP/TAK teaches claim 1 and the functional groove has a first and second side wall which are spaced apart and parallel to each other [see claim 1].

As for claim 9, COP/TAK teaches claim 1 and that the grooves are substantially rectangularly shaped. 

As for claim 10, COP/TAK teaches claim 1 and using the embodiment as applied to claim 2, COP further teaches that a combination of rectangular and trapezoidal shapes among the grooves can decrease the force required to weld [0110]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the shapes of the support grooves with a trapezoidal cross section in order to decrease the force required to cold weld. 


As for claim 11, COP/TAK teaches claim 1 and in the embodiment applied to claim 2, the functional groove has a width larger than a distance between the functional groove and at least one of the first support and second support grooves (it is understood that this means the distances between both first and second support grooves from the functional groove is added together).

As for claim 12, COP/TAK teaches claim 1 and in the embodiment applied to claim 2, the functional groove has a width larger than at least one of the first support and second support grooves (it is understood that this means both first and second support grooves are added together).

As for claim 13, COP/TAK teach claim 1 and that a wall thickness (a tongue width) can range from 1-100 microns and a functional groove depth can range from 1-100 microns [0010].
Therefore the functional groove depth / wall thickness ranges from 1-100% which overlaps the claimed range. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

	As for claim 14, COP/TAK teach claim 1 and wherein the functional groove has a width which corresponds to the wall thickness (as both can range from 1 to 100 microns) [0010].

	As for claim 15, COP/TAK teach claim 1 and in the embodiment of claim 2 where the functional groove is below the support grooves, it is understood that in the process of embossing via a stamp that the component would begin as something flat [TAK: Fig. 2 #13] which then would get the grooves after embossing [TAK: Fig. 3 #35 and 51]. Therefore the shallower embossments such as the support grooves in the embodiment as applied in claim 2 would begin being formed before the deeper grooves such as the functional groove. 

As for claim 16, COP/TAK teach claim 1 and that the second surface portion is free from embossment [see claim 1].

	As for claim 17, COP/TAK teach claim 1 and as described in claim 15, it is understood that the original component would begin as something flat. By embossing, the grooves formed in the component are substantially bends into the component therefore at least some sections become bent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712